USCA4 Appeal: 21-2427      Doc: 51         Filed: 10/17/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2427


        MABEL OSEI,

                            Plaintiff - Appellant,

                     v.

        CUSHMAN & WAKEFIELD, f/k/a QSI Facilities, a/k/a Emcon Associates, Inc.
        (“Cushman & Wakefield”),

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paula Xinis, District Judge. (8:20-cv-00040-PX)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Kevin J. McCants, THE MCCANTS FIRM, LLP, Washington, D.C., for
        Appellant. Mark Anthony Kozlowski, LAW OFFICE OF CHRISTOPHER R.
        COSTABILE, London, Kentucky, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2427         Doc: 51          Filed: 10/17/2022      Pg: 2 of 3




        PER CURIAM:

                  Mabel Osei appeals the district court’s order granting summary judgment to

        Cushman & Wakefield on Osei’s personal injury claims. The court, noting that it had

        previously stricken Osei’s expert witness as a sanction for her failure to comply with

        discovery rules, found that Osei’s lack of a liability expert necessitated summary judgment.

        On appeal, Osei does not dispute that expert testimony was necessary for her to prevail on

        her claims. Instead, she argues that the court erred in striking her expert witness. We

        affirm.

                  “We review for an abuse of discretion both the district court’s finding of a disclosure

        violation and its decision to exclude evidence as a discovery sanction.” Benjamin v.

        Sparks, 986 F.3d 332, 341 (4th Cir. 2021) (internal quotation marks omitted).

        Rule 26(a)(2)(A) of the Federal Rules of Civil Procedure provides that each “party must

        disclose to the other parties the identity of any witness it may use at trial to present evidence

        under Federal Rule of Evidence 702, 703, or 705.”                Fed. R. Civ. P. 26(a)(2)(A).

        Rule 26(a)(2)(B) requires further disclosures if the expert witness “is one retained or

        specially employed to provide expert testimony in the case.” Fed. R. Civ. P. 26(a)(2)(B).

                  For expert witnesses, the disclosure must “be accompanied by a written report

        prepared and signed by the witness,” and include:

                  a complete statement of all opinions to be expressed and the basis and reasons
                  for them; the facts or data considered by the witness in forming them; any
                  exhibits that will be used to summarize or support them; the witness’s
                  qualifications, including a list of all publications authored in the previous 10
                  years; a list of all other cases in which, during the previous [four] years, the
                  witness testified as an expert at trial or by deposition; and a statement of the
                  compensation to be paid for the study and testimony in the case.

                                                         2
USCA4 Appeal: 21-2427      Doc: 51          Filed: 10/17/2022     Pg: 3 of 3




        Id. The required disclosures must be made as directed by the district court’s scheduling

        order. See Fed. R. Civ. P. 26(a)(2)(D). If a party fails to comply with Rule 26(a), “the

        party is not allowed to use that information or witness to supply evidence on a motion, at

        a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed.

        R. Civ. P. 37(c)(1).

               We have reviewed the briefs, joint appendix, and the record and conclude that the

        district court did not abuse its discretion in striking Osei’s expert witness. Accordingly,

        we affirm the district court’s judgment. Osei v. Cushman & Wakefield, No. 8:20-cv-00040-

        PX (D. Md. Nov. 19, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                         AFFIRMED




                                                      3